DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 is objected to because of the following informalities:  Claim 17 omits the comma between hydroxymethylcellulose and hydroxyethylcellulose in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 28:  Claim 28 includes the language “the process as claim in claim 25”.  However, claim 25 is not a process claim, but rather a composition claim.  As such, it is not clear what process is being referred to in the claim.  For the purpose of further examination, the claim will be interpreted as referring to the process as claimed in claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over De Amorim Novais Da Costa Nobrega et al. (US 2014/0174643) in view of Vitkuske et al. (US Pat. 4,585,816).
Considering Claim 16:  De Amorim Novais Da Costa Nobrega et al. teaches a coated binder pellet (¶0024) comprising a core consisting of a first composition comprising bitumen (¶0025); and a coating layer comprising a polymer blended with a filler material/anti-caking agent (¶0033).  De Amorim Novais Da Costa Nobrega et al. teaches the polymer as preferably being of renewable origin and being biodegradable (¶0033), and teaches it being selected to inhibit agglomeration of the pellets (¶0032-33).
	De Amorim Novais Da Costa Nobrega et al. does not teach the polymer as being a cellulose ether.  However, Vitkuske et al. teaches the use of hydroxyl propyl ethyl cellulose as an abherent coating/anti-agglomeration coating for asphalt particles (3:13-50).  De Amorim Novais Da Costa Nobrega et al. and Vitkuske et al. are analogous art as they are concerned with the same field of endeavor, namely binder particles having anti-agglomeration coatings.  It would have been obvious to a person having ordinary skill in the art to have selected the hydroxypropyl ethyl cellulose as the coating material of De Amorim Novais Da Costa Nobrega et al., as in Vitkuske et al., and the motivation to do so would be it is a biodegradable, renewable polymer that performs the function of the coating of De Amorim Novais Da Costa Nobrega et al.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Considering Claims 17-19:  Vitkuske et al. teaches the cellulose ether as being hydroxypropyl ethyl cellulose.  This is similar in structure to the claimed hydroxypropyl methyl cellulose, and it is used for the same purpose.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See MPEP § 2144.09.  It would have been obvious to a person having ordinary skill in the art to have used hydroxypropyl methyl cellulose in the coating, and the motivation to do so would have been it is structurally similar to the hydroxypropyl ethyl cellulose of Vitkuske et al., and would be expected to have substantially similar properties.
Considering Claim 20:  De Amorim Novais Da Costa Nobrega et al. teaches the filler as being less than 50 weight percent of the filler in the polymer/filler blend (¶0033).
Considering Claim 21:  De Amorim Novais Da Costa Nobrega et al. does not teach the species of filler used in the coating compositions.  However, Vitkuske et al. teaches using clay, sand, alumina, and silica as fillers in an abherent coating for asphalt (3:13-50).  It would have been obvious to a person having ordinary skill in the art to have selected the fillers of Vitkuske et al. for the coating of De Amorim Novais Da Costa Nobrega et al., and the motivation to do so would have been, as Vitkuske et al., suggests, they are known fillers for abherent coatings.  
Considering Claims 22 and 23:  De Amorim Novais Da Costa Nobrega et al. teaches the binder composition as having a penetration at 25 ºC according to EN 1426 of 10 to 250 dmm (¶0025).
Considering Claim 24:  De Amorim Novais Da Costa Nobrega et al. teaches the binder as comprising a paraffin wax or polyphosphoric acid (¶0035).
Considering Claim 25:  De Amorim Novais Da Costa Nobrega et al. teaches the coating as having a melting point of less than 160 ºC (¶0036).
Considering Claim 26:  De Amorim Novais Da Costa Nobrega et al. teaches the diameter of the coating later as being greater than 10 microns (¶0039).
Considering Claim 27:  De Amorim Novais Da Costa Nobrega et al. teaches a process comprising shaping the core into pellets in an extruduer, and coating the core with the coating composition (¶0012-17).
Considering Claims 29 and 30:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 31:  De Amorim Novais Da Costa Nobrega et al. is silent towards the mass of the pellets.  However, the selection of the appropriate size of the pellets would be obvious to a person having ordinary skill in the art.  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have selected a pellet having the appropriate size for the desired application.

Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over De Amorim Novais Da Costa Nobrega et al. (US 2014/0174643) in view of Vitkuske et al. (US Pat. 4,585,816) as applied to claim 27 above, and further in view of Moar (US Pat. 3,026,568).
Considering Claim 28:  De Amorim Novais Da Costa Nobrega et al. and Vitkuske et al. collectively teach the process of claim 27 as shown above.
	De Amorim Novais Da Costa Nobrega et al. does not teach using a fluidized air bed device.  However, Moar teaches usinga fluidized air bed device to apply a coating to bitumen pellets (2:26-38; 1:28-46).  De Amorim Novais Da Costa Nobrega et al. and Moar are analogous art as they are concerned with the same field of endeavor, namely coated bitumen pellets.  It would have been obvious to a person having ordinary skill in the art to have used a fluidized air bed device to apply the coating of De Amorim Novais Da Costa Nobrega et al. and the motivation to do so would have been, as Moar suggests, to provide adequate coating without agglomeration of the bitumen (1:14-27).

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over De Amorim Novais Da Costa Nobrega et al. (US 2014/0174643) in view of Vitkuske et al. (US Pat. 4,585,816) as 27 above, and further in view of Mariotti et al. (WO 2016/016318).  Note:  US 2017/0226320 is being used as an English language alternative for WO 2016/016318.
Considering Claims 32-35:  De Amorim Novais Da Costa Nobrega et al. and Vitkuske et al. collectively teach the pellets of claim 16 as shown above.  
	De Amorim Novais Da Costa Nobrega et al. does not teach the method of use of the coated bitumen pellets.  However, Mariotti et al. teaches mixing a coated bitumen pellet with an aggregate that has been heated to 100 to 180 ºC in a mixing drum.  The mixing is done without heating of the bitumen pellets prior to the mixing step.  The mixing takes place for less than 5 minutes (¶0139-146).  De Amorim Novais Da Costa Nobrega et al. and Mariotti et al. are analogous art as they are concerned with the same field of endeavor, namely coated bitumen pellets.  It would have been obvious to a person having ordinary skill in the art to have used the bitumen pellets of De Amorim Novais Da Costa Nobrega et al. in the process of Mariotti et al., and the motivation to do so would have been, as Mariotti et al. suggests, to allow for the production of road treating materials.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 19-23 of copending Application No. 16/607,045 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 16, 27, and 28: Claim 12 of application ‘045 teaches a method comprising shaping a core comprising bitumen base, a pitch or a clear binder, and coating the cores in a fluidized air bed device with a coating composition comprising a viscosifying agent and an anticaking agent.  Claim 19 of application ‘045 teaches the viscosifying agent as being a cellulose ether.  
	As application ‘045 teaches a process that prepares the claimed pellets, it would implicitly claim the pellets prepared.
Considering Claims 17-19:  Claim 23 of application ‘045 teaches the cellulose ether as being hydroxypropyl methyl cellulose.
Considering Claim 20:  Claim 24 of application ‘045 teaches the coating composition as comprising at least 10 weight percent of anticaking agents.
Considering Claim 21:  Claim 25 of application ‘045 teaches the anticaking compound as being from the claimed list.
Considering Claims 22 and 23:  Claim 27 of application ‘045 teaches the first composition as having a needle penetrability of 20 to 220 1/10 mm.
Considering Claim 26:  Claim 29 of application ‘045 teaches the coating layer as having an average thickness of greater than 20 microns.
Considering Claims 25, 29 and 30:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. the melting temperature and storage stability would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 31:  Application ‘045 is silent towards the mass of the pellets.  However, the selection of the appropriate size of the pellets would be obvious to a person having ordinary skill in the art.  See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have selected a pellet having the appropriate size for the desired application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767